512 So.2d 1149 (1987)
Bobby MOORE, Appellant,
v.
STATE of Florida, Appellee.
No. BQ-260.
District Court of Appeal of Florida, First District.
September 24, 1987.
Michael E. Allen, Public Defender, and Phil Patterson, Asst. Public Defender, for appellant.
*1150 Robert A. Butterworth, Atty. Gen., and Kenneth Muszynski, Asst. Atty. Gen., for appellee.
MILLS, Judge.
The defendant was charged with inmate possession of contraband, to wit: cannabis, and the evidence showed the amount of cannabis involved was less than 20 grams. Under such circumstances, the defendant was entitled to a jury instruction on the lesser included offense of misdemeanor possession of less than 20 grams of cannabis pursuant to section 893.13(1)(f), Florida Statutes (1985). Failure to give the instruction was reversible error. Wilcott v. State, 509 So.2d 261 (Fla. 1987).
The judgment and sentence are vacated and the case is remanded for further consistent proceedings.
WENTWORTH and NIMMONS, JJ., concur.